Citation Nr: 9911854	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder, to include schizophrenia and depression.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1980 to 
August 1983.  Active duty for training was performed.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1993 and January 1994 rating 
decisions of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the April 
1993 rating decision, the RO granted a 10 percent disability 
evaluation for residuals of fracture of the left ankle.  In 
the January 1994 rating decision, the RO denied service 
connection for a psychiatric condition, to include 
schizophrenia.


REMAND

The appellant's representative has asked that the appellant 
undergo a new examination.  The Board finds that the February 
1993 examination report does not comply with DeLuca v Brown, 
8 Vet. App. 202 (1995), and that a new examination is 
necessary.  

On remand, the appellant's service-connected residuals of 
fracture of the left ankle should be examined to assess the 
degree of limitation of function due to pain, weakened 
movement, excess fatigability, more motion than normal, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain any outstanding 
service department records from the 
period of active duty for training.

2.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of the appellant's service-
connected residuals of fracture of the 
left ankle.  The examiner should review 
the claims file prior to the examination.  
The examination report should include 
specific measurements of factors in 
degrees.  If no limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the left ankle in degrees.  At 
what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the ankle.  Please also report passive 
range of motion in degrees.  At what 
ranges of motion does pain limit 
function?  Grade the strength of the left 
ankle.  Is there weakness?  State yes or 
no and set forth your findings.  Is there 
excess fatigability?  State yes or no and 
set forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  The examiner should 
answer each of the above questions.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


